         Case: 3:20-cv-00710-jdp Document #: 4 Filed: 07/31/20 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WISCONSIN

 PAUL HANSMEIER,

         Plaintiff,                                                          ORDER
 v.
                                                                    Case No. 20-cv-710-jdp
 WILLIAM BARR,

         Defendant.


       Plaintiff Paul Hansmeier has filed a proposed civil complaint and requested leave to

proceed without prepaying the filing fee. To evaluate plaintiff’s request to proceed without

prepayment of the filing fee, I must review a certified copy of plaintiff’s inmate trust fund

account statement (or institutional equivalent) for the six-month period immediately preceding

the filing of the complaint. 28 U.S.C. § 1915(a)(2).

        For this case to proceed, plaintiff must submit the certified trust fund account statement

no later than August 21, 2020. If I find that plaintiff is indigent, I will calculate an initial partial

payment amount that must be paid before the court can screen the merits of the complaint

under 28 U.S.C. § 1915(e)(2). Thereafter, plaintiff will be required to pay the balance of the

filing fee in installments.




                                               ORDER

       IT IS ORDERED that plaintiff Paul Hansmeier may have until August 21, 2020 to

submit a trust fund account statement for the period beginning approximately January 31,

2020 and ending approximately July 31, 2020. If, by August 21, 2020, plaintiff fails to respond
         Case: 3:20-cv-00710-jdp Document #: 4 Filed: 07/31/20 Page 2 of 2



to this order, I will assume that plaintiff wishes to withdraw this action voluntarily. In that

event, the case will be closed without prejudice to plaintiff filing the case at a later date.




               Entered this 31st day of July, 2020.

                                      BY THE COURT:


                                      /s/
                                      PETER OPPENEER
                                      Magistrate Judge
